Title: To Thomas Jefferson from Etienne Nicolas Marie Béchet, Chevalier de Rochefontaine, 13 January 1806
From: Rochefontaine, Etienne Nicolas Marie Béchet, Chevalier de
To: Jefferson, Thomas


                        
                            Honoured Sir,
                            
                            New York January the 13th. 1805 1806
                            
                        
                        Several respectable Characters of this City informed me That Congress upon your recommendation, were in all
                            probability going to grant a Sum of Money for the Fortification of the Seaport Jorvus of the united States, and observed, that my Services might perhaps be thought usefull for that
                            purpose in the City of New York.
                        As I think it the duty of every citizen to Serve His Country, and even to tender his Services to Its
                            Government as a proof of His Zeal, I take the liberty to assure you, Honoured Sir, that I am entirely devoted to you, and
                            that I may be disposed of at your pleasure, if my feeble Talents are thought to be any way usefull. 
                  with the Greatest
                            Respect I am Honoured Sir, Your most obedient Humble Servant
                        
                            Step: Rochefontaine
                            
                        
                    